 



EXHIBIT 10.6
     THIRD AMENDMENT dated as of July 26, 2006 (this “Amendment”), to the Credit
Agreement dated as of July 21, 1999, as amended and restated as of March 21,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ALLIED WASTE INDUSTRIES, INC. (“Allied Waste”),
ALLIED WASTE NORTH AMERICA, INC. (the “Borrower”), the lenders party thereto
(the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent for the Lenders and
as collateral trustee for the Shared Collateral Secured Parties.
          A. Capitalized terms used herein and not otherwise defined herein have
the meanings assigned to such terms in the Credit Agreement, as amended hereby.
          B. Pursuant to Section 2.23 of the Credit Agreement, the Borrower has
notified the Administrative Agent that the Borrower desires to amend the Credit
Agreement in order to establish an Incremental Revolving Letter of Credit
Facility in the initial amount of $25,000,000. The Administrative Agent and the
Issuing Bank and Lenders that will provide such Incremental Revolving Letter of
Credit Facility are willing so to amend the Credit Agreement, on the terms and
subject to the conditions set forth in this Amendment, which is the Incremental
Revolving Letter of Credit Facility Amendment referred to in Section 2.23 of the
Credit Agreement.
          Accordingly, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree as follows:
          SECTION 1. Amendment of Credit Agreement. The Credit Agreement is
hereby amended, effective as of the Amendment Effective Date (as defined in
Section 3), as follows:
     (a) Amendment of Section 1.01. (i) Section 1.01 is revised by changing the
definitions of the following terms in their entirety to read as set forth below:
     “Applicable Percentage” means, (a) with respect to any Revolving Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment, (b) with respect to any PC Revolving Lender, the
percentage of the total PC Revolving Commitments represented by such PC
Revolving Lender’s PC Revolving Commitment, and (c) with respect to any Tranche
A Lender, the percentage of the Total Tranche A Credit-Linked Deposit
represented by such Lender’s Tranche A Credit-Linked Deposit. If the Revolving
Commitments or the PC Revolving Commitments have terminated or expired, the
Applicable Percentages with respect to any Revolving Lender or PC Revolving
Lender, respectively, shall be determined based upon the Revolving

1



--------------------------------------------------------------------------------



 



Commitments or PC Revolving Commitments, as the case may be, most recently in
effect, giving effect to any assignments. If the Tranche A Credit-Linked
Deposits shall have been applied in full to reimburse Tranche A LC
Disbursements, the Applicable Percentage with respect to any Tranche A Lender
shall be determined based upon the Total Tranche A Credit-Linked Deposit most
recently in effect, giving effect to any assignments.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Commitment, PC Revolving Commitment,
Term Loan Commitment, Swingline Commitment or Tranche A Credit-Linked Deposit.
     “Commitment” means the Revolving Commitments, the PC Revolving Commitments,
the Term Loan Commitments, the Swingline Commitments and the Tranche A
Credit-Linked Deposits, or any combination thereof (as the context requires).
     “Issuing Banks” means (a) JPMorgan Chase Bank, N.A. and any other Lender
designated as an Issuing Bank (including any PC Issuing Bank) in accordance with
the provisions of Section 2.05(b)(vii), in each case in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(b)(vii) and (b) in respect of each Existing Letter of
Credit, the issuer thereof. An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Banks” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
     “LC Disbursement” means a Revolving LC Disbursement, a PC LC Disbursement
or a Tranche A LC Disbursement.
     “LC Exposure” means, at any time the Revolving LC Exposure, the PC LC
Exposure and the Tranche A LC Exposure at such time.
     “Lenders” means the Persons listed on Schedule 2.01 or Schedule 2.01A and
any other Person that shall have become a party hereto pursuant to an Assignment
and Acceptance, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Acceptance or otherwise ceases to have any Loans
or Commitments hereunder. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lenders, the PC Revolving Lenders and the
Tranche A Lenders.

2



--------------------------------------------------------------------------------



 



     “Letter of Credit” means any Existing Letter of Credit, any Revolving
Letter of Credit, any PC Letter of Credit or any Tranche A Letter of Credit.
     “Required Lenders” means, at any time, Lenders having Revolving Exposures,
PC Revolving Exposures, Term Loans, Tranche A LC Exposure, unused Revolving
Commitments, unused PC Revolving Commitments and Excess Tranche A Credit-Linked
Deposits representing more than 50% of the sum of the total Revolving Exposures,
PC Revolving Exposures, outstanding Term Loans, Tranche A LC Exposure, unused
Revolving Commitments, unused PC Revolving Commitments and Excess Tranche A
Credit-Linked Deposits at such time.
     “Revolving Letter of Credit” means, at any time, any Letter of Credit
issued pursuant to Section 2.05 of this Agreement, other than Tranche A Letters
of Credit and PC Letters of Credit.
     “Tranche A Letters of Credit” means, at any time, Letters of Credit in an
amount equal to the lesser of (i) the Total Tranche A Credit-Linked Deposit and
(ii) the aggregate amount of outstanding General Purpose Letters of Credit at
such time. General Purpose Letters of Credit will from time to time be deemed to
be Tranche A Letters of Credit or Revolving Letters of Credit in accordance with
the provisions of Section 2.05(a).
     (ii) Section 1.01 is further revised by adding the following defined terms
in alphabetical order:
     “General Purpose LC Exposure” means, at any time, the Revolving LC Exposure
and the Tranche A LC Exposure at such time.
     “General Purpose Letters of Credit” means Revolving Letters of Credit and
Tranche A Letters of Credit.
     “PC Issuing Banks” means The Bank of Nova Scotia and any other PC Revolving
Lender designated as a PC Issuing Bank in accordance with the provisions of
Section 2.05(b)(vii), in each case in its capacity as the issuer of PC Letters
of Credit hereunder, and its successors in such capacity as provided in Section
2.05(b)(vii). A PC Issuing Bank may, in its discretion, arrange for one or more
PC Letters of Credit to be issued by Affiliates of the PC Issuing Bank, in which
case the term “PC Issuing Banks” shall include any such Affiliate with respect
to PC Letters of Credit issued by such Affiliate.
     “PC LC Disbursement” means a payment made by a PC Issuing Bank pursuant to
a PC Letter of Credit.
     “PC LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding PC Letters of Credit at such

3



--------------------------------------------------------------------------------



 



time plus (b) the aggregate amount of all PC LC Disbursements that have not yet
been reimbursed by or on behalf of the Borrower at such time. The PC LC Exposure
of any PC Revolving Lender at any time shall be its Applicable Percentage of the
total PC LC Exposure at such time.
     “PC Letters of Credit” means any Letter of Credit issued pursuant to
Section 2.05 of this Agreement other than General Purpose Letters of Credit.
     “PC Revolving Availability Period” means the period from and including the
Third Amendment Effective Date to but excluding the earlier of the PC Revolving
Maturity Date and the date of termination of the PC Revolving Commitments.
     “PC Revolving Commitment” means, with respect to each PC Revolving Lender,
the commitment of such PC Revolving Lender to acquire participations in PC
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such PC Revolving Lender’s PC LC Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
reduced or increased from time to time pursuant to assignments by or to such PC
Revolving Lender pursuant to Section 9.04 or (c) increased from time to time
pursuant to the provisions set forth below. The amount of each PC Revolving
Lender’s PC Revolving Commitment at any time shall be set forth on
Schedule 2.01A, opposite such PC Revolving Lender’s name, in the Assignment and
Acceptance pursuant to which such PC Revolving Lender shall have assumed its PC
Revolving Commitment, or in an instrument increasing such commitment or adding
additional commitments referred to below, as applicable. The aggregate amount of
the PC Revolving Lenders’ PC Revolving Commitments on the Third Amendment
Effective Date is $25,000,000. Notwithstanding the foregoing, the PC Revolving
Commitments of any then-existing PC Revolving Lender may be increased from time
to time and any Lender may provide additional PC Revolving Commitments, in each
case, pursuant to a written instrument signed by the Borrower, each PC Issuing
Bank, each PC Revolving Lender increasing its PC Revolving Commitment (and if
applicable, each Lender providing an additional PC Revolving Commitment) and the
Administrative Agent; provided, however, that (i) at the effective time of any
such increase, no Default has occurred and is continuing and (ii) after giving
effect to any such increase, the total PC Revolving Commitments do not exceed
$35,000,000. Any such instrument shall specify the amount of the PC Revolving
Commitment of each PC Revolving Lender after giving effect to all such increases
and/or additional commitments and the effective date of the increases and/or
additional commitments in PC Revolving Commitments provided for therein. The
Administrative Agent is authorized to amend Schedule 2.01A to reflect any such
increases and/or additional

4



--------------------------------------------------------------------------------



 



commitments, but such amendment shall not be required in order for any such
increase and/or additional commitments to be effective. Notwithstanding anything
to the contrary in any other Loan Document (including Section 9.02 hereof), any
increase in or addition to the PC Revolving Commitments of existing PC Revolving
Lenders in accordance with the foregoing provisions will not require the
approval of any other Lenders or Issuing Banks.
     “PC Revolving Lender” means a Lender with a PC Revolving Commitment or, if
the PC Revolving Commitments have terminated or expired, a Lender with PC LC
Exposure.
     “PC Revolving Maturity Date” means January 15, 2010; provided, however,
that the PC Revolving Maturity Date will automatically become September 1, 2008
if all the 8.50% Notes are not extended, renewed or refinanced with Refinancing
Indebtedness on or prior to September 1, 2008 (it being understood that the PC
Revolving Maturity Date will be the earliest date required in connection with
any such failure to extend, renew or refinance any such notes with Refinancing
Indebtedness prior to the dates specified in respect of such notes therein).
     “Third Amendment” means the Third Amendment dated as of July 26, 2006 to
this Agreement, which is the Incremental Revolving Letter of Credit Facility
Amendment contemplated by Section 2.23.
     “Third Amendment Effective Date” means the date on which the Third
Amendment became effective in accordance with its terms, which date is July 26,
2006.
     (b) Amendment of Section 2.05. Section 2.05 of the Credit Agreement is
amended to read in its entirety as follows:
     “SECTION 2.05. Letters of Credit. (a) General. On the Restatement Effective
Date, the Existing Letters of Credit will automatically, without any action on
the part of any Person, be deemed to be Letters of Credit issued hereunder for
the account of the Borrower for all purposes of this Agreement and the other
Loan Documents. In addition, subject to the terms and conditions set forth
herein (including, with respect to issuances of Tranche A Letters of Credit,
Section 2.20), the Borrower may request the issuance of (and the applicable
Issuing Bank, as specified by the Borrower, shall issue) (i) Tranche A Letters
of Credit, at any time and from time to time during the Tranche A Availability
Period, (ii) Revolving Letters of Credit, at any time and from time to time
during the Revolving Availability Period and (iii) PC Letters of Credit, at any
time and from time to time during the PC Revolving Availability Period, in each
case for the Borrower’s own account or for the account of any other member of
the Allied Group (provided that the Borrower will be a

5



--------------------------------------------------------------------------------



 



co-applicant and a co-obligor with respect to each Letter of Credit issued for
the account of any other member of the Allied Group), in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank; provided,
however, that PC Letters of Credit shall only be issued by PC Issuing Banks, and
no Issuing Bank that has not agreed to be a PC Issuing Bank shall be required to
issue any PC Letters of Credit. For purposes hereof, (i) General Purpose Letters
of Credit shall at all times and from time to time be deemed to be Tranche A
Letters of Credit in the amount specified in clause (i) of the definition of
Tranche A Letters of Credit and be deemed to be Revolving Letters of Credit only
to the extent, and in an amount by which, the aggregate amount of outstanding
Letters of Credit exceeds such amount specified in clause (i) of the definition
of Tranche A Letters of Credit, (ii) drawings under any General Purpose Letter
of Credit shall be deemed to have been made under Revolving Letters of Credit
for so long as, and to the extent that, there are any undrawn Revolving Letters
of Credit outstanding (and thereafter shall be deemed to have been made under
Tranche A Letters of Credit) and (iii) any General Purpose Letter of Credit that
expires or terminates will be deemed to be a Revolving Letter of Credit, for so
long as, and to the extent that, there are outstanding Revolving Letters of
Credit immediately prior to such expiration or termination; provided, however,
that, at any time during which an Event of Default shall have occurred and be
continuing, (A) General Purpose Letters of Credit shall be deemed to be
Revolving Letters of Credit and Tranche A Letters of Credit, (B) drawings under
General Purpose Letters of Credit shall be deemed to have been made under
Revolving Letters of Credit and Tranche A Letters of Credit and (C) any General
Purpose Letter of Credit that expires or terminates shall be deemed to be a
Revolving Letter of Credit and a Tranche A Letter of Credit, in each case pro
rata based upon (1) the Revolving LC Exposure immediately prior to such Event of
Default determined in accordance with the foregoing provisions of this
Section 2.05(a) and (2) the Tranche A LC Exposure immediately prior to such
Event of Default determined in accordance with the foregoing provisions of this
Section 2.05(a). To the extent necessary to implement the foregoing, the
identification of a General Purpose Letter of Credit as a Revolving Letter of
Credit or a Tranche A Letter of Credit may change from time to time and a
portion of a General Purpose Letter of Credit may be deemed to be a Tranche A
Letter of Credit and the remainder be deemed to be a Revolving Letter of Credit.
Notwithstanding the foregoing, the entire face amount of any General Purpose
Letter of Credit with an expiration date after the Revolving Maturity Date shall
at all times be deemed to be a Tranche A Letter of Credit, subject to the
limitations set forth in clause (i) of the third sentence of this paragraph (a).
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank

6



--------------------------------------------------------------------------------



 



relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the relevant Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with subparagraph (i) of this
paragraph), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Bank,
the Borrower (and any other member of the Allied Group for whose account such
Letter of Credit is issued) shall also submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (A) the General Purpose LC
Exposure shall not exceed the sum of the total Revolving Commitments and the
Total Tranche A Credit-Linked Deposit, (B) the total Revolving Exposures shall
not exceed the total Revolving Commitments, (C) the Tranche A LC Exposure shall
not exceed the Total Tranche A Credit-Linked Deposit and (D) the PC LC Exposure
shall not exceed the total PC Revolving Commitments.
     (i) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on (A) with respect to any Revolving Letter of Credit, the
date that is five Business Days prior to the Revolving Maturity Date, (B) with
respect to any PC Letter of Credit, the date that is five Business Days prior to
the PC Revolving Maturity Date and (C) with respect to any Tranche A Letter of
Credit, the date that is five Business Days prior to the Tranche A Maturity
Date.
     (ii) Participations. (A) By the issuance of a Revolving Letter of Credit
(or an amendment to a Revolving Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the applicable Issuing Bank, a
participation in such Revolving Letter

7



--------------------------------------------------------------------------------



 



of Credit (including each Existing Letter of Credit) equal to such Revolving
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Revolving Letter of Credit. By the issuance of a PC Letter of Credit
(or an amendment to a PC Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable PC Issuing Bank or the
Lenders, such PC Issuing Bank hereby grants to each PC Revolving Lender, and
each PC Revolving Lender hereby acquires from the applicable PC Issuing Bank, a
participation in such PC Letter of Credit equal to such PC Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
PC Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender and each PC Revolving Lender, as applicable, hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the applicable Issuing Bank, such Lender’s Applicable Percentage of each
Revolving LC Disbursement (in the case of Revolving Lenders) and each PC LC
Disbursement (in the case of PC Revolving Lenders), made by such Issuing Bank
and not reimbursed by the Borrower or any other account party on the date due as
provided in paragraph (b)(iii) of this Section, or of any reimbursement payment
required to be refunded to the Borrower or any other account party for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Revolving Letters of
Credit and PC Letters of Credit, as the case may be, is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Revolving Letter of Credit
or PC Letter of Credit or the occurrence and continuance of a Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
     (B) Each Tranche A Lender shall pay to the Administrative Agent its Tranche
A Credit-Linked Deposit in full on the Restatement Effective Date. By the
issuance of a Tranche A Letter of Credit (or an amendment to a Tranche A Letter
of Credit increasing the amount thereof) and without any further action on the
part of the applicable Issuing Bank or the Tranche A Lenders, such Issuing Bank
hereby grants to each Tranche A Lender, and each Tranche A Lender hereby
acquires from such Issuing Bank, a participation in such Tranche A Letter of
Credit (including each Existing Letter of Credit) equal to such Tranche A
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Tranche A Letter of Credit. In consideration and in furtherance of
the foregoing, each Tranche A Lender hereby absolutely and unconditionally
agrees that if an Issuing Bank makes a Tranche A LC Disbursement which is not
reimbursed by the Borrower on the date due as provided in paragraph (b)(iii) of
this Section, or is required to refund any reimbursement payment in respect of a
Tranche A LC Disbursement to the Borrower for any reason, the Administrative
Agent shall reimburse the

8



--------------------------------------------------------------------------------



 



applicable Issuing Bank for the amount of such Tranche A LC Disbursement from
such Tranche A Lender’s Tranche A Credit-Linked Deposit on deposit in the
Tranche A Credit-Linked Deposit Account. In the event the Tranche A
Credit-Linked Deposit Account is charged by the Administrative Agent to
reimburse the applicable Issuing Bank for an unreimbursed Tranche A LC
Disbursement, the Borrower shall have the right, at any time prior to the
Tranche A Maturity Date, to pay over to the Administrative Agent in
reimbursement thereof an amount equal to the amount so charged, and such payment
shall be deposited by the Administrative Agent in the Tranche A Credit-Linked
Deposit Account. Each Tranche A Lender acknowledges and agrees that its
obligation to acquire and fund participations in respect of Tranche A Letters of
Credit pursuant to this subparagraph (B) is unconditional and irrevocable and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Tranche A Letter of Credit or the occurrence and
continuance of a Default or the return of the Tranche A Credit Linked Deposits,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Without limiting the foregoing, each
Tranche A Lender irrevocably authorizes the Administrative Agent to apply
amounts of its Tranche A Credit-Linked Deposit as provided in this subparagraph
(B).
     (iii) Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying (or causing any other account party in respect of such Letter of
Credit to pay) to the Administrative Agent an amount equal to such LC
Disbursement not later than the Business Day immediately following the day that
the Borrower receives notice that an LC Disbursement has been made; provided
that, if such LC Disbursement is not less than $1,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan.
     (A) If the Borrower fails to make (or cause another account party to make)
any payment due under paragraph (b)(iii) above with respect to a Revolving
Letter of Credit or PC Letter of Credit when due, the Administrative Agent shall
notify each Revolving Lender or PC Revolving Lender, as the case may be, of the
applicable Revolving LC Disbursement or PC LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender or PC
Revolving Lender, as the case may be, shall pay to the Administrative Agent its
Applicable Percentage of the payment then due

9



--------------------------------------------------------------------------------



 



from the Borrower, in the same manner as provided in Section 2.06 with respect
to Loans made by Lenders (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders and the PC Revolving Lenders), and
the Administrative Agent shall promptly pay to the relevant Issuing Bank the
amounts so received by it from such Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
appropriate Issuing Bank or, to the extent that Revolving Lenders or PC
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Revolving Lender or PC Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any Revolving LC
Disbursement or PC LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower (or any other account party in respect of the
relevant Letter of Credit) of its obligation to reimburse such LC Disbursement.
     (B) If the Borrower fails to make (or cause another account party to make)
any payment due under paragraph (b)(iii) above with respect to a Tranche A
Letter of Credit, the Administrative Agent shall notify each Tranche A Lender of
the applicable Tranche A LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof, and the
Administrative Agent shall promptly pay to the applicable Issuing Bank each
Tranche A Lender’s Applicable Percentage of such Tranche A LC Disbursement from
such Tranche A Lender’s Tranche A Credit-Linked Deposit. Promptly following
receipt by the Administrative Agent of any payment by the Borrower in respect of
any Tranche A LC Disbursement, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent payments have been made
from the Tranche A Credit-Linked Deposits, to the Tranche A Credit-Linked
Deposit Account to be added to the Tranche A Credit-Linked Deposits of the
Tranche A Lenders in accordance with their Applicable Percentages. The Borrower
acknowledges that each payment made pursuant to this subparagraph (B) in respect
of any Tranche A LC Disbursement is required to be made for the benefit of the
distributees indicated in the immediately preceding sentence. Any payment made
from the Tranche A Credit-Linked Deposit Account, or from funds of the
Administrative Agent, pursuant to this paragraph to reimburse an Issuing Bank
for any Tranche A LC Disbursement shall not constitute a Loan and shall not
relieve the Borrower (or any other account party in respect of the relevant
Tranche A Letter of Credit) of its obligation to reimburse such LC Disbursement.

10



--------------------------------------------------------------------------------



 



     (iv) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (b)(iii) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (1) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (2) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (3) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit (except as otherwise provided below), or
(4) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

11



--------------------------------------------------------------------------------



 



     (v) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Lenders, PC
Revolving Lenders or Tranche A Lenders with respect to any such LC Disbursement.
     (vi) Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower (or any other account party)
reimburses such LC Disbursement, at (1) in the case of a Revolving LC
Disbursement or PC LC Disbursement, the rate per annum then applicable to ABR
Revolving Loans and (2) in the case of a Tranche A LC Disbursement, the rate per
annum then applicable to ABR Term Loans; provided that, if the Borrower fails to
reimburse (or cause another account party to reimburse) such LC Disbursement
when due pursuant to paragraph (b)(iii) of this Section, then Section 2.13(c)
shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender or PC Revolving Lender
pursuant to paragraph (b)(iii)(A) of this Section or from the Tranche A
Credit-Linked Deposit of any Tranche A Lender pursuant to paragraph (b)(iii)(B)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.
     (vii) Addition and Replacement of an Issuing Bank. An Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders and the Tranche A
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(1) the successor Issuing Bank shall have all the rights and obligations of the
relevant Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (2) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and

12



--------------------------------------------------------------------------------



 



obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit. A Revolving Lender may become an additional
Issuing Bank hereunder, and a PC Revolving Lender may become an additional PC
Issuing Bank hereunder, in each case pursuant to a written agreement among the
Borrower, the Administrative Agent and such Lender (which, in the case of a PC
Issuing Bank, must specify that such Lender agrees to be a PC Issuing Bank). The
Administrative Agent shall notify the Revolving Lenders of any such additional
Issuing Bank in respect of General Purpose Letters of Credit and shall notify
the PC Revolving Lenders of any such additional PC Issuing Bank. Notwithstanding
the foregoing, the Borrower shall not designate any Revolving Lender as an
Issuing Bank hereunder if, after giving effect thereto, there would be more than
fifteen Issuing Banks (other than PC Issuing Banks and Issuing Banks with no
outstanding Letters of Credit other than Existing Letters of Credit).
     (viii) Cash Collateralization. If any Event of Default under Section 7.01
(i), (ii), (vii)(A), (viii) or (ix) shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Tranche A Lenders, Revolving Lenders and PC Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (viii) or (ix) of Section 7.01. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Tranche A
Lenders, Revolving Lenders and

13



--------------------------------------------------------------------------------



 



PC Revolving Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived. If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Default shall have occurred and be continuing.”
     (c) Amendment of Section 2.08. Section 2.08 of the Credit Agreement is
amended to read as follows:
     “SECTION 2.08. Termination and Reduction of Commitments; Return of Tranche
A Credit-Linked Deposits. (a) Unless previously terminated, (i) the Term Loan
Commitments shall terminate at 5:00 p.m., New York City time, on the Restatement
Effective Date, (ii) the Revolving Commitments shall terminate at 5:00 p.m., New
York City time, on the Revolving Maturity Date and (iii) the PC Revolving
Commitments shall terminate at 5:00 p.m., New York City time, on the PC
Revolving Maturity Date. If any Tranche A Letter of Credit remains outstanding
on the Tranche A Maturity Date, the Borrower will deposit with the
Administrative Agent an amount in cash equal to 100% of the aggregate undrawn
amount of such Letter of Credit to secure the Borrower’s reimbursement
obligations with respect to any drawings that may occur thereunder. Subject only
to the Borrower’s compliance with its obligations under the preceding sentence,
any amount of the Tranche A Credit-Linked Deposits held in the Tranche A
Credit-Linked Deposit Account will be returned to the Tranche A Lenders on the
Tranche A Maturity Date pursuant to Section 2.10(d).
     (b) The Borrower may at any time terminate, or from time to time reduce,
the Revolving, PC Revolving, Swingline or Term Loan Commitments; provided that
(i) each reduction of the Revolving, PC Revolving, Swingline or Term Loan
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
(except in the case of PC Revolving Commitments) not less than $5,000,000 and
(ii) the Borrower shall not terminate or reduce (x) the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the sum of the Revolving Exposures would exceed
the total Revolving Commitments or (y) the PC Revolving Commitments if the total
PC LC Exposure would exceed the total PC Revolving Commitments. The Borrower may
at any time or from time to time direct the Administrative Agent to reduce the
Total Tranche A

14



--------------------------------------------------------------------------------



 



Credit-Linked Deposits; provided that (i) each reduction of the Tranche A
Credit-Linked Deposits shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not direct
the Administrative Agent to reduce the Tranche A Credit-Linked Deposits if,
after giving effect to such reduction (and to the provisions of
Section 2.05(a)), the aggregate Tranche A LC Exposure would exceed the Total
Tranche A Credit-Linked Deposit or the Revolving Exposure would exceed the total
Revolving Commitments. In the event the Tranche A Credit-Linked Deposits shall
be reduced as provided in the preceding sentence, the Administrative Agent will
return all amounts in the Tranche A Credit-Linked Deposit Account in excess of
the reduced Total Tranche A Credit-Linked Deposit to the Tranche A Lenders,
ratably in accordance with their Applicable Percentages of the Total Tranche A
Credit-Linked Deposit (as determined immediately prior to such reduction).
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving, PC Revolving, Swingline or Term Loan
Commitments or the Total Tranche A Credit-Linked Deposit under paragraph (b) of
this Section, or any required reduction of the Revolving Commitments under
paragraph (b) of this Section, at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination of the
Revolving, PC Revolving, Swingline or Term Loan Commitments or reduction of the
Total Tranche A Credit-Linked Deposit shall be permanent. Each termination of
the Revolving, PC Revolving, Swingline or Term Loan Commitments or reduction of
the Total Tranche A Credit-Linked Deposit shall be made ratably among the
applicable Lenders in accordance with their Applicable Percentages.”
     (d) Amendment of Section 2.11. Paragraph (b) of Section 2.11 is amended by
adding a second sentence thereto to read as follows:
     “In the event and on such occasion that the total PC LC Exposure exceeds
the total PC Revolving Commitments, the Borrower shall deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.05(b)(viii) in
an aggregate amount equal to such excess.”

15



--------------------------------------------------------------------------------



 



     (e) Amendment of Section 2.12. Section 2.12 of the Credit Agreement is
amended by redesignating paragraph (e) as paragraph (f) and adding a new
paragraph (e) to read as follows:
     “(e) The Borrower, each PC Issuing Bank and each PC Revolving Lender hereby
agree that there shall be no commitment fees, participation fees or fronting
fees payable to any PC Revolving Lender or any PC Issuing Bank in connection
with any PC Revolving Commitment or any PC Letter of Credit, in each case,
unless and to the extent otherwise agreed in writing by the Borrower, each PC
Issuing Bank and each PC Revolving Lender .”
     (f) Amendment of Section 5.16. Section 5.16 is amended by replacing the
penultimate sentence thereof with the following:
     “General Purpose Letters of Credit will be used solely to support payment
obligations of Allied Waste, the Borrower and the Subsidiaries incurred in the
ordinary course of business. PC Letters of Credit will be used solely to support
payment obligations of Allied Waste, the Borrower and the Subsidiaries to a PC
Issuing Bank or its Affiliates under corporate purchase card programs provided
by one or more Lenders or their Affiliates.”
     (g) Amendment of Section 9.04. Clause (C) of Section 9.04(b)(i) is amended
to read as follows:
     “(C) with respect to any assignment of (1) Revolving Commitments or
Revolving Loans, each Principal Issuing Bank in respect of Revolving Letters of
Credit, and (2) PC Revolving Commitments, each PC Issuing Bank.”
     (h) Schedule 2.01A. Schedule 2.01A attached to this Amendment is added as
Schedule 2.01A to the Credit Agreement.
               SECTION 2. Representations and Warranties. To induce the other
parties hereto to enter into this Amendment, each of the Borrower and Allied
Waste represents and warrants to each of the Lenders, the Administrative Agent,
the Collateral Agent and the Collateral Trustee that, as of the Amendment
Effective Date:
     (a) This Amendment has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).
     (b) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the

16



--------------------------------------------------------------------------------



 



Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case they were true and
correct in all material respects as of such earlier date).
     (c) After giving effect to the amendments herein, no Default or Event of
Default has occurred and is continuing.
               SECTION 3. Effectiveness. This Amendment of the Credit Agreement
effected hereby shall become effective as of the first date (the “Amendment
Effective Date”) on which the following conditions have been satisfied:
               (a) The Administrative Agent (or its counsel) shall have received
duly executed counterparts hereof that, when taken together, bear the signatures
of (i) Allied Waste, (ii) the Borrower, (iii) each PC Revolving Lender, (iv) the
PC Issuing Bank and (v) the Administrative Agent;
               (b) The conditions set forth in Section 4.02 of the Credit
Agreement shall be satisfied on and as of the Amendment Effective Date, and the
Administrative Agent shall have received a certificate of a Financial Officer,
dated the Amendment Effective Date, to such effect;
               (c) The Administrative Agent shall have received favorable legal
opinions (and the Borrower hereby directs such counsel to deliver such opinions)
of (A) Latham & Watkins LLP, special counsel to the Loan Parties, and (B) Steven
M. Helm, General Counsel of Allied Waste, in each case addressed to the Lenders
and dated the Amendment Effective Date, covering such matters relating to the PC
Revolving Commitments, this Amendment, the Credit Agreement as amended hereby,
and the other Loan Documents and security interests thereunder as the
Administrative Agent may reasonably request, which opinions shall be reasonably
satisfactory to the Administrative Agent;
               (d) The Administrative Agent shall have received for each of
Allied Waste, the Borrower and each other Material Loan Party, a certificate of
the Secretary or an Assistant Secretary of such Material Loan Party, dated the
Amendment Effective Date and certifying that attached thereto is a true and
complete copy of resolutions (or consent by members or partners, where
applicable, to the extent required) duly adopted by the board of directors (or
members or partners, where applicable) of such Material Loan Party authorizing
the execution, delivery and performance of this Amendment and the Credit
Agreement as amended hereby, and the amendment of any other Loan Documents to
which it is party required to be amended hereby; and
               (e) Each Loan Party that has not executed and delivered this
Amendment shall have entered into a written instrument reasonably satisfactory
to the Administrative Agent pursuant to which it confirms that it consents to
this Amendment and that the Security Documents to which it is party will
continue to apply in respect of the Credit Agreement, as amended hereby, and the
Obligations thereunder.

17



--------------------------------------------------------------------------------



 



               SECTION 4. Effect of Amendment. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent or the Collateral
Trustee under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect and nothing herein shall be deemed to entitle the Borrower or Allied
Waste to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions of the Credit Agreement specifically referred to herein.
                    (b) On and after the Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import, and each reference to the Credit Agreement in
any other Loan Document shall be deemed a reference to the Credit Agreement as
amended hereby. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.
               SECTION 5. Costs and Expenses. The Borrower and Allied Waste,
jointly and severally, agree to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Amendment, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent.
               SECTION 6. Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof.
               SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
               SECTION 8. Headings. The headings of this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their duly authorized officers, all as of the date and year
first above written.

                  ALLIED WASTE INDUSTRIES, INC.,
 
           
 
      by    
 
           
 
           
 
          Name:
 
          Title:
 
                ALLIED WASTE NORTH AMERICA, INC.,
 
           
 
      by    
 
           
 
           
 
          Name:
 
          Title:
 
                JPMORGAN CHASE BANK, N.A., as Administrative Agent,
 
           
 
      by    
 
           
 
           
 
          Name:
 
          Title:
 
                THE BANK OF NOVA SCOTIA, as PC Issuing Bank and PC Revolving
Lender,
 
           
 
      by    
 
           
 
           
 
          Name:
 
          Title:

19